Citation Nr: 0933296	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of fracture of the left index finger, proximal 
phalanx, with degenerative joint disease.

2.  Entitlement to service connection for perforated left 
tympanic membrane.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in May 2009.


FINDINGS OF FACT

1.  The objective medical evidence shows the Veteran's 
residuals of a left index finger fracture with degenerative 
joint disease are not productive of limitation of motion of 
the left index finger with pain; nor does the degenerative 
joint disease involve two or more minor joint groups.

2.  The Veteran does not have chronic residuals due to the 
perforation of his left ear drum in service.

3.  The Veteran's current psychiatric disorder, including 
anxiety and/or panic attacks with memory loss, is not related 
to any event, injury or disease incurred in service.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for residuals of fracture of the left index finger, proximal 
phalanx, with degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5003, 5010, 5229 
(2009).

2.  Chronic residuals of left tympanic membrane perforation 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2009).

3.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
July 2004, prior to the initial AOJ decision on his claims 
for service connection.  Additional notice was provided to 
the veteran in March 2006.  The Board finds that the notices 
provided fully comply with VA's duty to notify.  Likewise, 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted evidence in connection with his claim, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran, and any error in this regard is 
harmless.   

The Board notes that the veteran's claim for a compensable 
disability rating for residuals of fracture of the left index 
finger was originally a claim for service connection, which 
was granted in the March 2005 rating decision.  The veteran 
disagreed with the noncompensable evaluation of this now 
service-connected disability in May 2005.  The Board finds 
that since the veteran's claim was initially one for service 
connection, which has been granted, VA's obligation to notify 
the veteran was met as the claim for service connection was 
obviously substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any deficiency in notice 
relating to the veteran's appeal for an increased rating is 
not prejudicial to the veteran.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  This has occurred.

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was afforded VA examination on his 
claims for service connection in November 2004, October 2008 
and December 2008.  

For increased rating claims, the duty to assist includes 
providing the veteran a thorough and contemporaneous 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
The veteran was afforded VA examination in November 2004 
related to his left index finger disability.  The Board notes 
that, although the Veteran testified at his Travel Board 
hearing that his left index finger disability has gotten 
progressively worse, as explained further below in more 
detail, the Board does not find the Veteran's testimony to be 
credible.  Thus, the Board finds that the objective medical 
evidence fails to show that the condition has worsened since 
he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Additional efforts to assist or 
notify him would serve no useful purpose.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of his claims. 

II.  Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran was granted service connection for residuals of a 
fracture of the left index finger, proximal phalanx, with 
degenerative joint disease in the March 2005 rating decision, 
which was evaluated as nondisabling under Diagnostic Code 
5229.  Diagnostic Code 5229, pertaining to limitation of 
motion of the index finger, provides that a noncompensable (0 
percent) evaluation is warranted for limitation of motion of 
the index finger with a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger 
flexed to the extent possible and extension is limited by no 
more than 30 degrees.  38 C.F.R. § 4.71a.  A maximum 
evaluation of 10 percent under Diagnostic Code 5229 requires 
limitation of motion of the index finger with a gap of one 
inch (2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm of the hand, with the 
finger flexed to the extent possible and extension is limited 
by no more than 30 degrees.  Id. 

Furthermore, under Diagnostic Code 5003, arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion of the affected joints.  When however, 
the limited motion of the specific joint or joints involved 
would be noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is assigned for each involved 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003  
(degenerative arthritis) and 5010 (traumatic arthritis).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, however, arthritis is rated as 10 percent disabling 
when shown by x-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups, or as 20 
percent disabling when show by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71.

VA treatment records from May 2004 through September 2008 and 
private treatment records from October 2003 through May 2004 
are negative for any complaints of or treatment for the 
Veteran's left finger fracture or residuals therefrom.  

The Veteran underwent VA examination in November 2004 at 
which he complained of intermittent episodes of discomfort 
throughout the index finger in a non-focal pattern.  He did 
not describe any functional impairment with regard to the 
index finger or pain with range of motion or grasping in-
between his episodes of discomfort.  He stated he takes no 
medication on a regular basis.  On physical examination, he 
had slight swelling at the proximal interphalangeal joint.  
Range of motion of the digits was within normal limits, and 
he was able to make a full fist with his fingertips into his 
palm.  His rotation was also within normal limits.  Isolated 
nerve, tendon and vascular testings were within normal 
limits.  X-rays revealed fracture deformity involving the 
proximal phalanx.  He had mild degenerative changes at the 
proximal interphalangeal joint.  Alignment of the fracture 
appeared otherwise well maintained.  

The impression was left index finger proximal phalanx 
fracture with mild degenerative joint disease and mild 
residual symptoms.  The examiner commented that the Veteran 
described no additional effects of the condition on his usual 
occupation or daily activities.  Range of motion or joint 
function was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use or 
during flare-ups.  The Veteran described no incapacitating 
episodes during the past 12 month period.

At his Travel Board hearing held in May 2009, the Veteran 
testified that "I've got pain, constant pain.  It comes and 
goes, and when it does come, not only does it limit my 
ability to use this entire hand, not just the finger, but 
it's like it's to the point where it's like locked in the 
various positions.  And that's my criteria that it's been 
getting worse, you know, as time passes."  He also testified 
that at times it is impossible for him to function normally.  
In describing what he meant, he testified that: "To hold 
certain items.  I mean, I work every day to, you know, 
contain, to do  my job until the pain is either, you know, 
subsided or went away.  It's, it's almost...it's progressively 
getting worse, the arthritis, the pain in the hand.  You 
know, they don't give me medicine for it, they give me 
ibuprofen, you know, and it takes the pain away after a 
period of time."  Finally, when asked about treatment, he 
testified that he takes the ibuprofen they gave him but 
otherwise does not seek treatment when it flares up.  

The Board acknowledges that the United States Court of 
Appeals for Veterans Claims (Court) has held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

After considering all the evidence, the Board does not find 
the Veteran's testimony to be credible.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the contemporary medical evidence against 
lay statements. 

The Board finds that there are inconsistencies of record with 
regard to the Veteran's assertions affecting his credibility.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that 
the credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Veteran's 
inconsistent statements diminish his credibility such that it 
renders his assertions regarding the nature and severity of 
his service-connected residuals of left index finger fracture 
to be of little probative value. 

Within his own testimony at the May 2009 hearing, the Veteran 
contradicted himself.  At first, he said the pain was 
constant but immediately thereafter said that it comes and 
goes.  Later on he said he was not given any medicine for 
this disability, but then states that he was given ibuprofen.  

In addition, when comparing his testimony to the medical 
evidence of record, the Board finds that there are further 
inconsistencies.  The Veteran testified that "they" gave 
him ibuprofen, presumably meaning his doctors at VA as he has 
only identified treatment at the VA Medical Center in 
Houston, Texas.  Those treatment records, however, fail to 
show any treatment for the Veteran's residuals of left index 
finger fracture or for degenerative joint disease of the left 
hand and/or fingers.  This disability is not even listed on 
his problem list.  In contrast, these treatment records show 
the Veteran receiving regular treatment for chronic disorders 
such as hypertension, type II diabetes mellitus, 
hyperlipidemia, generalized anxiety disorder, spinal stenosis 
in the cervical region, and deep venous thrombosis.  He also 
has received treatment for acute problems such as abdominal 
pain that was attributed to constipation, left-sided edema 
that was self-resolving, and a back and ankle injuries.  
Moreover, the private treatment records show treatment for 
pancreatitis as well as hypertension and type II diabetes 
mellitus.  Again, no treatment is seen for complaints related 
to the Veteran's left index finger or left hand.  

The Veteran admitted that he has not sought treatment for his 
left index finger disability.  Not doing so when he is 
clearly being regularly followed for multiple chronic health 
problems is negative evidence against finding that his left 
index finger disability is of the nature and severity to 
which he testified.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a 
factor, along with other factors concerning the veteran's 
health).

Moreover, the Veteran's testimony that the arthritis in his 
left index finger is getting worse is of no probative value 
because, as a lay person, he is not competent to establish a 
medical diagnosis merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Finally, the Board finds that the Veteran is, in general, a 
poor historian as there are multiple inconsistent statements 
seen in the record as to incidents in service.  For example, 
the date the Veteran was injured in service has been 
alternately reported as July 10, 1978, and June 17, 1978.  
The service treatment records show that June 17, 1978, is the 
correct date.  The Veteran also has misreported the year as 
being 1977 instead of 1978.  He has also misreported the 
location where he was injured.  At the November 2004 VA ear 
disease examination, he reported he was in France when the 
injury occurred, but in other examinations he reported he was 
in Fayetteville, North Carolina, which is the correct 
location.  

Another example is that, at the November 2004 VA psychiatric 
examination, the Veteran reported having been sent to Fort 
Riley for retraining school for 90 days due to a charge of 
aiding and abetting as some of his "friends" beat up 
another person and he did nothing to stop this.  The service 
personnel records show that, although the Veteran was sent to 
the Retraining School at Fort Riley, he was court martialed 
for assaulting two individuals, stealing one's property, and 
impersonating a Criminal Investigation Division Agent in 
December 1978.  There is no indication in the charges that 
there were any other individuals involved or that the Veteran 
was merely aiding and abetting.  

As the Veteran's testimony is found not to be credible 
because of the inconsistencies, it has no probative value.  
Thus the only probative evidence of record regarding the 
nature and severity of the Veteran's service-connected left 
index finger disability is the November 2004 VA examination.  
As this examination fails to show that the Veteran has any 
limitation of motion of the left index finger, pain on range 
of motion, or that there is arthritis involving two or more 
major joints or minor joint groups, the Board finds that the 
preponderance of the evidence is against finding that the 
criteria for a compensable disability rating has been meet 
under either Diagnostic Codes 5229 or 5003.  Thus, the 
Veteran's claim must be denied.

III. Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Perforation of the Left Tympanic Membrane

The Veteran initially claimed service connection for a 
punctured ear drum and hearing loss due to an ear injury.  In 
the March 2005 rating decision, the RO denied service 
connection for bilateral hearing loss and perforation of left 
tympanic membrane.  In his May 2005 Notice of Disagreement, 
the Veteran disagreed with the denial of service connection 
for the perforation of the left tympanic membrane, but not 
the denial of service connection for bilateral hearing loss.  
As the Veteran has not appealed the issue of service 
connection for bilateral hearing loss, the Board has no 
jurisdiction to adjudicate that condition as a residual of a 
perforated left tympanic membrane.

The Board acknowledges that the Veteran's service treatment 
records show that, in June 1978, his left tympanic membrane 
was perforated when he was trampled by a horse and sustained 
head injuries including a basilar skull fracture.  However, 
the medical evidence fails to establish that the Veteran has 
any chronic residual disability from this injury.  While yet 
in service, the Veteran was seen in March 1979 for complaints 
of left ear pain.  Examination by both Neurology and Ear, 
Nose and Throat Clinics revealed the Veteran's tympanic 
members were within normal limits bilaterally.  In addition, 
no complaints or findings of a perforated left tympanic 
membrane are seen on the Veteran's July 1979 separation 
examination reports.

Furthermore, on VA examinations in November 2004, the 
examiners failed to find any evidence of a perforation of the 
left tympanic membrane.  At VA audio examination, otoscopic 
viewing of the ear canals was conducted, and the Veteran was 
noted to have normal inner ear functioning.  Furthermore, at 
the VA ear disease examination, the examiner indicated that 
the Veteran's tympanic membranes were clear and without 
evidence of perforations or fusions.  

In addition, VA and private treatment records from October 
2003 through September 2008 fail to show any treatment for a 
perforated left tympanic membrane or residuals therefrom.  

Finally, at the May 2009 Board hearing, the Veteran failed to 
identify any current condition that he relates to be due to 
the in-service perforation of the left tympanic membrane.  

Thus, the Board finds that the preponderance of the evidence 
is against finding that the Veteran has a current chronic 
disability as a result of the perforation of his left 
tympanic membrane in service for which compensation can be 
given.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for 
perforated left tympanic membrane must be denied.  

In making this decision, the Board notes that it is not 
disregarding the injury the Veteran received while in 
service; however, the law is clear that the in-service injury 
must cause a current disability.  As the medical evidence 
fails to establish that the Veteran has a current disability 
related to the perforation of the left tympanic membrane in 
service, there is no disability for which the Board can grant 
service connection.  Consequently, the Veteran's claim must 
be denied.


Psychiatric Disorder

The Veteran contends that he has anxiety, panic attacks and 
memory loss as a result of the incident in 1978 when he was 
trampled by a horse and the injuries received therefrom.  At 
the Travel Board hearing in May 2009, the Veteran testified 
that the first panic attack he had was between 12 and 15 
years ago, and he was prescribed Prozac by a private 
physician for this.  He did not like the Prozac so stopped 
taking it.  He then came to talk with the VA counselors and 
mental health and he believes this was due to the trauma in 
service.

In November 2004, the Veteran underwent a VA mental disorders 
examination.  He described that, beginning 6 to 10 years 
before, he had an anxiety attack while driving on the freeway 
where he experienced heart racing, a dry mouth and he felt 
like he was present but not in control.  He went to the 
emergency room and was seen be a psychiatrist who told him he 
had a panic attack and prescribed Prozac, which the Veteran 
only took for two to three months.  His next panic attack was 
not until 10 to 12 months later.  Since then, they have 
reoccurred anywhere from several times a month to one every 
six months.  However, he reported that in the previous four 
to five years, he had only three to four severe panic 
attacks.  He stated his mood is mostly "serious."  He 
described no problems with his sleep and enjoys playing and 
watching basketball, being outdoors and interacting with his 
dogs.  He reported having a good appetite and having no 
problems with energy, feelings of worthlessness, impulsive 
behaviors, or suicidal or homicidal ideation.  He related 
that he sometimes forgets small things such as leaving the 
garage door open, not locking the door or forgetting where he 
put his keys, but stated that he felt this came with age and 
was normal.  He denied symptoms of manic or hypomanic 
episodes, posttraumatic stress disorder, a generalized 
anxiety disorder, obsessive compulsive disorder, and 
psychosis.

On mental status examination, the examiner noted the Veteran 
was appropriately groomed and casually dressed, appearing his 
stated age.  He was cooperative.  No involuntary movements 
were noted.  His speech was fluent with an appropriate rate 
and rhythm.  His mood was pleasant and broad in range.  His 
affect was appropriate to content.  His thoughts were 
coherent and logical.  He was oriented.  His attention and 
concentration were within normal limits.  His insight and 
judgment were intact.  The examiner diagnosed the Veteran to 
have a generalized anxiety disorder, not otherwise specified.  
He commented that the Veteran did not report a sufficient 
number of symptoms to meet the criteria for a panic disorder.  

VA treatment records show that the Veteran was first seen in 
Mental Health consult in April 2008, at which he reported 
having episodes of panic when he is driving.  His mouth dries 
up, he feels heart beats in his chest, he gets very anxious 
and frightened, and he thinks he is going to die, but knows 
he is not.  He also reported that he is getting to where he 
forgets things, e.g., people visit him and he forgets they 
came.  He also reported that his wife told him he has a 
problem with anger, which he admitted.  He reported having 
anxiety symptoms in that he gets very anxious and fearful, 
cannot sleep, and is afraid of having another panic attack.  
He reported his last panic attack was about one year before.  
On mental status exam, his mood was anxious, but affect was 
unremarkable.  The assessment was generalized anxiety 
disorder and panic disorder.  He was referred for treatment, 
but then declined it.  

The Veteran underwent another VA examination in October 2008.  
At this examination, the Veteran reported that he has panic 
attacks, although they are minimal in frequency with his last 
one 15 to 16 months before.  He reported that occasionally he 
will not have any in a year, and other times he will have two 
or three per year.  He reported that his panic attacks 
started in the mid 1980s, and he is not quite sure of the 
cause or their trigger.  He also reported that he did have a 
horse-riding accident while in the Army, but denied having 
any nightmares or intrusive thoughts related to that 
experience.  He also stated that he has not been on a horse 
for about six years, but feels that he would ride a horse 
again.  He reported he did not have panic attacks while in 
the Army.  

He denied having difficulties with depressed mood, and that 
his appetite is fine.  He reported some sleep difficulties, 
but that this was most likely related to his work schedule.  
He denied problems with concentration or irritability and 
having suicidal or homicidal ideation.  

The diagnoses rendered was panic disorder with agoraphobia 
for the Veteran's report of panic attacks approximately once 
every year or so based on his reported symptoms such as 
shortness of breath, shaking, heart palpitations, 
derealization and hot flashes.  Also the Veteran reported 
avoiding carnival rides and long trips in the car for fear of 
having a panic attack.  The examiner opined that it is less 
likely than not that the Veteran's panic disorder is related 
to complaints or injury in service.  He based this opinion on 
the fact that the Veteran reported the onset of panic attacks 
in the mid 1980s and was unsure of the cause or trigger but 
denied that they were related to any worries related to his 
accident in the military.  

The Board also notes that the Veteran underwent a neurology 
examination in December 2008 for memory loss but that the 
examiner stated that the Veteran's memory complaints 
represent difficulties with retrieval as opposed to 
dysfunction of the brain regions directly subserving memory.  
He stated that such complaints are nonspecific and could also 
be exacerbated by his anxiety disorder, medication side 
effects or poor control of his diabetes.  Therefore, the 
examiner opined that the relation of the Veteran's current 
memory complaints to his head injury during military service 
appears to be speculative.   

Based on the foregoing evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran has a psychiatric disorder manifested by anxiety, 
panic disorders and memory loss that is related to his 
military service, especially the head injury incurred in June 
1978.  The service treatment records fail to show that the 
Veteran complained of or was treatment for anxiety, panic 
attacks or memory loss in service, and the Veteran admitted 
such at the October 2008 VA examination.  Moreover, the 
Veteran has consistently reported to the medical 
professionals that his psychiatric problems (i.e., anxiety 
and panic attacks) had their onset many years after his 
discharge from service.  (See November 2004 and October 2008 
VA examination reports in which the Veteran reported onset to 
be 6 to 10 years ago and in the mid 1980s, respectively.)  
Thus, the lengthy time between the Veteran's discharge from 
service and the onset and treatment for panic attacks is 
negative evidence that the Veteran's current psychiatric 
disorder is related to his military service.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Moreover, the October 2008 VA examiner opined that the 
Veteran's current psychiatric disorder (diagnosed as panic 
disorder with agoraphobia) is not related to any incident in 
service.  Part of the reason for this opinion is that the 
Veteran himself denied that the panic attacks are related to 
any worries regarding the accident he had in the military.

Therefore, the only evidence indicating a relationship exists 
between the Veteran's current psychiatric disorder and his 
military service is the Veteran's own lay opinion.   As a lay 
person, however, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the veteran 
is not professionally qualified to suggest a possible medical 
etiology, his statements are afforded little weight as to 
whether a nexus exists between any current psychiatric 
disorder and his military service.

Finally, the Board notes that the service treatment records 
do contain a treatment note from March 1979 that indicates 
the Veteran had some underlying depression and worry 
regarding traumatic headaches he was having as a result of 
his head injury, but there was no diagnosis of a depressive 
disorder in service (including on the July 1979 separation 
examination), nor does the current medical evidence show any 
treatment for or diagnosis of a depressive disorder.  In 
fact, the Veteran has denied having problems with depression.

Thus, the preponderance of the evidence is against finding 
that the Veteran's current psychiatric disorder is related to 
his military service and specifically to the 1978 head injury 
in service.  The preponderance of the evidence being against 
the Veteran's claim, the benefit of the doubt doctrine is not 
for application.  Consequently, the Veteran's claim must be 
denied.


ORDER

Entitlement to an initial compensable disability rating for 
residuals of fracture of the left index finger, proximal 
phalanx with degenerative joint disease is denied.

Entitlement to service connection for perforated tympanic 
membrane is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


